DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March 8, 2021 has been entered.  Claims 1, 3-6, 13, 14 and 22-26 remain pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quincy Harrison on May 13, 2021.  The application has been amended as follows: 
In claim 1 line 10, “cooling slot” was changed to --cooling slot, and wherein the first feed cavity includes a ridge separating the at least one forward extending slot passage from the at least one aft extending slot passage--.
In claim 26 lines 1-3, “the first feed cavity includes a ridge separating the at least one forward extending slot passage from the at least one aft extending slot passage and” was deleted.
Reasons for Allowance
Claims 1, 3-6, 13, 14 and 22-26 are allowed.  The following is an examiner’s statement of reasons for allowance:  The claims are allowable in light of the decision rendered by the trial and appeal board on February 26, 2021 and further:

With respect to claims 13, 14 and 22-24, the prior art does not teach an airfoil having all the limitations of claim 13, but more specifically comprising a first feed cavity adjacent the first exterior wall including a central portion and at least one forward extending slot passage and at least one aft extending slot passage, wherein the first feed cavity includes a ridge separating the at least one forward extending slot passage from the at least one aft extending slot passage and the ridge is configured to direct the air forward to the at least one forward extending slot passage and aft to the at least one aft extending slot passage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Webster and Vandervaart teach the claimed first feed cavity having forward and aft extending slot passages extending from a central portion, but do not teach the claimed ridge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746